Hough, J.
— This was an action instituted before a justice of the peace to recover of the defendant the cost of building a sidewalk in front of his premises in the city of Louisiana. On appeal to the Louisiana court of common pleas the plaintiff recovered a personal judgment against the defendant and his sureties in the appeal bond. The work was done under a contract made by the street commissioner of the city, acting under instructions from the city engineer. The city has power, by its charter, to provide, by ordinance, for the construction and repair of all sidewalks ; but the charter does not confer upon the city engineer authority to cause sidewalks to be built at his pleasure. No ordinance having been introduced in evidence authorizing the city engineer to direct the work in question to be done, the court erred in giving judgment for the plaintiff’. Besides no personal judgment can be rendered against the defendant in such cases. City of St. Louis v. Allen, 53 Mo. 44; Seibert v. Allen, 61 Mo. 488. The judgment of the common pleas court must therefore be reversed, and the cause remanded.
All concur.
Reversed.